FILED
                                                                                           NOV - 1 2011
                             UNITED STATES DISTRICT COURT                            Clerk, U.S. District &Bankruptc
                             FOR THE DISTRICT OF COLUMBIA                           Courts for the District 01 CO/Umbra


JAMES MICHAEL PATOCK, SR.,

               Plaintiff,

       v.                                              Civil Action No.        11 1910
FOX NEWS, et al.,

               Defendants.

                                  MEMORANDUM OPINION

       Plaintiffs claims arise from his arrest by United States Park Police officers and media

coverage of his case. It appears that plaintiff has filed a substantially similar complaint in the

United States District Court for the Eastern District of Virginia, see Patock v. Fox News, et al.,

No. 11-0974 (E.D. Va. filed Sept. 12,2011), and the matter has not yet concluded. Although "no

precise rule has evolved, the general principle is to avoid duplicative litigation" between federal

district courts. Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 817

( 1976) (citations omitted). "Considerations of comity and orderly administration of justice

dictate that two courts of equal authority should not hear the same case simultaneously."

Washington Metro. Area Transit Auth. v. Ragonese, 617 F.2d 828,830 (D.C. Cir. 1980) (citation

omitted). Accordingly, the Court will grant plaintiffs application to proceed in forma pauperis,

and dismiss this action without prejudice. An Order consistent with this Memorandum is issued

separately on this same date.




                                                                               --
                                                                                                                    3